Citation Nr: 0319357	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-45 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of fractures of the left tibia and 
fibula, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected torn left extensor hallucis longus, left great toe, 
currently rated as 10 percent disabling.

3.  Entitlement to secondary service connection for 
cardiovascular disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

The appeal arises from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied, in pertinent part, 
entitlement to increased ratings for the veteran's service 
connected left leg and left great toe disabilities and denied 
entitlement to service connection for cardiovascular 
disability as secondary to the service-connected left lower 
extremity disabilities.  The veteran has appealed to the 
Board of Veterans' Appeals, (Board) for favorable resolution.  

The veteran has not requested a hearing.

In September 1997, the Board remanded the case to the RO for 
additional development.  In June 2002 and in April 2003, the 
Board undertook additional development of the case.  


REMAND

The Board recently referred the claim for secondary service 
connection for cardiovascular disability to a VA orthopedic 
specialist for an opinion.  Although the orthopedic 
specialist offered an opinion, the physician stated that the 
question was beyond his/her specialty and recommended that we 
refer the matter to a cardiologist.  The Board feels that the 
duty to assist includes obtaining such an opinion.  The duty 
to assist requires further examination by a specialist when 
recommended by VA's own physician.  Hyder v. Derwinski, 1 
Vet. App. 221 (1991). 

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Since 
the most recent supplemental statement of the case (SSOC) was 
issued, the Board has obtained additional relevant evidence.  
The veteran has not waived his right to initial RO 
consideration of that evidence.  Thus, prior to adjudication 
an appropriate supplemental statement of the case (SSOC) 
should be furnished to the veteran and his representative.  
The SSOC should discuss all evidence received since the prior 
SSOC.  They should be afforded an opportunity to respond to 
the supplemental statement of the case before the claims 
folder is returned to the Board for further appellate 
consideration.  

Accordingly, the case is REMANDED to the RO for the following 
action:


1.  Make arrangements with the VA Medical 
Center at Northport, New York, to obtain 
an opinion from a cardiologist addressing 
whether it is at least as likely as not 
that the veteran's service-connected left 
lower extremity disability has caused or 
increased (aggravated) his cardiovascular 
disability.  If another VA Medical Center 
would be more appropriate, it may be 
used.  The claims folder should be made 
available for review in conjunction with 
the opinion.  The reviewer's attention is 
invited to the October 28, 1998, opinion 
of Dr. Martin.  The veteran may be 
reexamined if necessary.  A rationale for 
any conclusion should be set forth in a 
legible report.  

2.  Following the above, the RO should 
review the additional evidence and 
readjudicate the claim for service 
connection for a cardiovascular 
disability and for increased ratings for 
the left lower extremity.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



